Allowable Subject Matter
1.	Claims 1-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments, see REMARKS, filed 11/11/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. § 103 rejection of the record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Further prior art searches were made but failed to produce any relevant results. Moreover, as argued by the applicant the prior art of records fail to teach “in response to determining that more than a predetermined duration of time has elapsed, causing the second user interface that includes the message to no longer be presented in the second portion of the display of the user device while continuing to present the notification that indicates the recommended content in the first portion of the display” as recited in claim 1 and as similarly recited in the remaining independent claims 8 and 15. Thus, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160042404 A1 is directed to ephemeral message communication from a sender to a recipient using a multimedia data routed through a server. [0007] in one aspect, a method includes a server device to determine that a message received from the sender device is associated with 
US 20150269009 A1 is related to determining user response to notifications based on a physiological parameter. [0003] In some examples, the disclosure describes a method including outputting information associated with a notification, where the notification is associated with a notification attribute; determining, by a computing device, that a user has perceived the information associated with the notification; receiving, by the computing device, an indication of at least one physiological parameter representative of a reaction of the user to the information associated with the notification; and responsive to receiving the indication of the at least one physiological parameter representative of the reaction of the user to the information associated with the notification, controlling, by the computing device, at least one notification configuration setting related to outputting information associated with other notifications associated with the notification attribute.
  US 10616162 B1 is directed to Systems devices and methods for automatically selecting an ephemeral message availability. Methods and devices are presented for managing 

 
4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by 
 

 /TADESSE HAILU/ Primary Examiner, Art Unit 2173